Affirmed and Memorandum Opinion filed January 9, 2007







Affirmed and Memorandum Opinion filed January 9, 2007.
 
 
 
In The
 
Fourteenth Court of
Appeals
_______________
 
NO. 14-06-00430-CR
_______________
 
JUAN JOSEPH ROSILEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
                                                                                                                                               

On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 985474
                                                                                                                                               

 
M E M O R A N D U M   O P I N I O N




Juan Joseph Rosilez appeals a
conviction for aggravated sexual assault of a child[1]
on the ground that the trial court denied his Sixth Amendment right to
compulsory process by refusing to permit the testimony of the complainant=s brother to contradict the testimony
of the complainant.  However, to preserve an issue for appeal, the complaining
party must make a specific request or objection and obtain a ruling.[2] 
Additionally, the point of error on appeal must comport with the objection made
at trial.[3]  Here,
because appellant failed to assert at any time during the trial that the
exclusion of this testimony was a denial of his constitutional right to present
a defense or to compulsory process, appellant has not preserved that complaint
for our review.  Accordingly, his sole point of error is overruled, and the
judgment of the trial court is affirmed.
 
 
 
/s/        Richard H. Edelman
Justice
 
Judgment rendered and Memorandum
Opinion filed January 9, 2007.
Panel consists of Chief Justice
Hedges and Justices Fowler and Edelman.
Do not publish C Tex.
R. App. P. 47.2(b).




[1]           A jury found appellant guilty and assessed
punishment at life in confinement.   


[2]           See Tex. R. App. P. 33.1(a)(1)(A);  Buchanan v. State,
___S.W.3d___, ___ (Tex. Crim. App. 2006); Wilson v. State, 71 S.W.3d
346, 349 (Tex. Crim. App. 2002); Gonzalez v. State, 714 S.W.2d 19, 25
(Tex. App.CHouston [1st Dist.] 1985, no pet.) (holding appellant=s failure to object that his right to compulsory
process had been violated waived the issue on appeal). 


[3]           Sorto v. State, 173 S.W.3d 469, 476
(Tex. Crim. App. 2005), cert. denied, 126 S. Ct. 2982 (2006).